                   Case 1:20-cv-01817-VM Document 20
                                                  19 Filed 05/11/20
                                                           05/08/20 Page 1 of 1



                                             MCLAUGHLIN & STERN, LLP
                                                      FOUNDED 1898

                                                   260 MADISON AVENUE             GREAT NECK, NEW YORK
                CHESTER R. OSTROWSKI             NEW YORK, NEW YORK 10016         MILLBROOK, NEW YORK
                         Partner                      (212) 448–1100              WESTPORT, CONNECTICUT
            costrowski@mclaughlinstern.com
               Direct Dial: (212) 455-0454
                                                    FAX (212) 448–0066           WEST PALM BEACH, FLORIDA
                                                  www.mclaughlinstern.com            NAPLES, FLORIDA


                                                      May 8, 2020

      VIA CM/ECF AND E-MAIL
      Hon. Victor Marrero, U.S.D.J.
      U.S. District Court for the Southern District of New York
      500 Pearl Street, Suite 1610                                                             5/11/2020
      New York, New York 10007
      ChambersNYSDMarrero@nysd.uscourts.gov
                Re:      Bruce J. Reid v. Jonathan S. Sack, et al., Civil Action No. 20-cv-01817 (VM)
      Dear Judge Marrero:
               We represent Plaintiff Bruce J. Reid (“Plaintiff”) in the above-referenced action. We are
      in receipt of the letter filed earlier today by counsel for Defendants Jonathan S. Sack, Michael H.
      Mui, and Sack & Sack, LLP (“Defendants”) [CM/ECF Doc. 17] and believe that it improperly
      exceeds the scope of the correspondence contemplated under Section II.B.2. of Your Honor’s
      Individual Rules of Practice. In short, Plaintiff made a good faith effort to respond to Defendant’s
      initial pleading deficiency letter, but his response was necessarily limited to three pages. Rather
      than calling or e-mailing to discuss any alleged failure by Plaintiff to address certain points or any
      purported failure by Plaintiff to cite sufficient case law, Defendants went ahead and filed what
      amounts to a six-page “reply” brief, which not only mischaracterizes the arguments raised by
      Plaintiff, but also suggests that such arguments lack merit simply because they were not fully
      addressed in Plaintiff’s “informal” three-page response. To the extent the Court is inclined to
      consider such extended briefing by Defendants, Plaintiff respectfully requests the opportunity to
      submit his own letter of equal length on or before next Friday, March 15, 2020, further setting
      forth the reasons why Defendants’ proposed motion to dismiss is unwarranted.
                                                                     Respectfully submitted,




                                                                     Chester R. Ostrowski, Esq.


      cc:       All Counsel of Record (via CM/ECF)
                Jamie R. Wozman, Esq. (via e-mail)
                Lee S. Shalov, Esq. (via e-mail)

5/11/2020
